Name: Regulation (EEC) No 2041/75 of the Commission of 25 July 1975 on special detailed rules for the application of the system of import and export licences and advance fixing certificates for oils and fats
 Type: Regulation
 Subject Matter: trade policy;  tariff policy;  processed agricultural produce;  EU finance
 Date Published: nan

 11 . 8.75 Official Journal of the European Communities No L 213/ 1 I (Acts whose publication is obligatory) REGULATION (EEC) No 2041/75 OF THE COMMISSION of 25 July 1975 on special detailed rules for the application of the system of import and export licences and advance fixing certificates for oils and fats THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 136/66/ EEC (*) of 22 September 1966 on the establishment of a common organization of the market in oils and fats, as last amended by Regulation (EEC) No 1707/ 73 (2 ), and in particular Articles 16 (2), 17 (3 ), 18 (3 ) and 28 (3 ) thereof ; Having regard to Council Regulation No 162/66/ EEC (3 ) of 27 October 1966 on trade in oils and fats between the Community and Greece, and in particular Article 8 thereof ; Having regard to Council Regulation No 142/67/ EEC (4 ) of 21 June 1967 on export refunds on colza, rape and sunflower seeds, as last amended by Regulation (EEC) No 2429/72 (5), and in particular Article 6 thereof ; Having regard to Council Regulation No 171/67/ EEC (6 ) of 27 June 1967 on export refunds and levies on olive oil , as last amended by Regulation (EEC) No 2429/72, and in particular Article 11 thereof ; "Whereas special detailed rules for the application of the system of import and export licences and advance fixing certificates established for oils and fats were laid down by Commission Regulation (EEC) No 2637/70 (7 ) of 23 December 1970 on special detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products, as last amended by Regulation (EEC) No 1807/75 (8); Whereas Regulation (EEC) No 2637/70 also lays down special detailed rules for the application of the system of import and export licences and advance fixing certificates established for other products ; whereas that Regulation has been amended many times and whereas experience has shown that its composite nature can make it difficult to administer ; whereas, therefore, in the interests of cla-rity and sound administration, the legislation applicable to each sector should be consolidated and published in the form of a separate Regulation ; Whereas this Regulation should comprise those provisions peculiar to oils and fats which are required for the application of the system of licences and certificates in this sector ; Whereas such provisions either supplement or derogate from the provisions of Commission Regulation (EEC) No 193/75 (9) of 17 January 1975 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Oils and Fats , (!) OJ No 172, 30 . 9 . 1966, p . 3025/66. (2 ) OJ No L 175 , 29 . 6 . 1973 , p . 5 . (3 ) OJ No 197, 29 . 10 . 1966, p . 3393/66. (4 ) OJ No 125 , 26. 6 . 1967, p . 2461/67. (6) OJ No L 204, 23 . 11 . 1972, p . 1 . ( ¢) OT No 130, 28 . 6 . 1967, p . 2600/67. ( 7 ) OJ No L 283 , 29 . 12 . 1970, p. 15 . (8 ) OJ No L 184, 15 . 7. 1975 , p. 33 . ( 9) OJ No L 25, 31 . 1 . 1975 , p. 10 . No L 213/2 Official Journal of the European Communities 11 . 8 . 75 Article 5 As regards the products specified in Article 1 (2) (c ) of Regulation No 136/66/EEC and without prejudice to the application of Article 20 of that Regulation and of Article 6 of Regulation No 162/66/EEC, a licence shall be issued on the fourth working day following that on which the application therefor is lodged. HAS ADOPTED THIS REGULATION : Article 1 This Regulation lays down special detailed rules for the application of the system of import and export licences and advance fixing certificates established by :  Article 17 of Regulation No 136/66/EEC,  Article 4a of Regulation No 142/67/EEC. Article 6 1 . A licence without advance fixing shall be valid from its actual day of issue until the end of the third month following that of issue. 2 . An import licence where the levy is fixed in advance shall be valid from its actual day of issue until the end of the month following that of issue . 3 . An export licence where the refund is fixed in advance shall be valid from its actual day of issue until the end of the second month following that of issue . Article 7 1 . The amount of the security for a licence without advance fixing shall be 0-50 unit of account per 100 kg net. 2 . The amount of the security for a licence with advance fixing shall be 4 units of account per 100 kg net. TITLE I OLIVE OIL Import and export licences Article 2 1 . To qualify for treatment under the special terms provided for in the Regulations made for the implementation of the agreements between the Community and certain third countries, both the application for an import licence and the licence itself shall include in sections 13 and 14 the name of the third country concerned. 2. In such case, the issue of a licence shall make it obligatory to import from the third country shown the product, being a product satisfying the conditions laid down in the Regulations mentioned in paragraph 1 , for which the licence has been issued. Article 3 In the case of products falling within subheading 23.04 A of the Common Customs Tariff :  the obligation to import shall be considered to have been fulfilled where the quantity imported falls by not more than 7% below the quantity specified in the licence or certificate,  the quantity imported shall be considered to have been imported under the licence where it does not exceed by more than 7% the quantity specified therein. Article 4 Where an application for an export licence requesting advance fixing of the refund is lodged on the last working day of a month, it shall be considered to have been lodged on the first working day of the following month. Article 8 Where, pursuant to Article 20 of Regulation (EEC) No 193/75, the period of validity of an export licence with advance fixing is extended, the amount of the refund applicable shall be that fixed in advance for the last month of the original period of validity of the licence . Article 9 1 . The authorization to import free of levy mentioned in Article 9 ( 1 ) of Regulation No 171/67/ EEC shall be granted on condition that the party concerned requests it when lodging his export licence application and furnishes proof that exportation has taken place . 11 . 8 . 75 Official Journal of the European Communities No L 213/3 2 . Section 12 of the export licence application and of the licence shall contain the endorsement 'EX/IM'. Section 18 of the licence shall contain one of the following endorsements : 'No cash refund' 'unden Kontant restitution' (b ) 111 kg of virgin oil falling within subheading 15.07 A II of the Common Customs Tariff, if the exported oil falls within subheading 15.07 Ala) of the Common Customs Tariff; (c) 149 kg of oil , other than virgin oil , falling within subheading 15.07 A II of the Common Customs Tariff, if the exported oil falls within subheading 15.07 A I b) of the Common Customs Tariff. 6 . Any quantity imported which, on account of the tolerance, exceeds the quantity shown on the import licence shall not be exempt from levy. Article 10 By way of derogation from the third indent of Article 4 (3 ) of Regulation (EEC) No 193/75 , no licence shall be required for the purposes of operations relating to a quantity not exceeding 100 kilogrammes. 'zonder restutie in geld' ' sans restitution en especes' 'ohne Barerstattung' 'senza restituzione in contanti'. TITLE II 3 . A licence to import free of levy may be applied for only when the requirements of the export licence have been fulfilled or after expiry of the period of validity of the export licence. The application shall be lodged with the agency issuing the export licence within 15 days of the expiry date of that licence. The import licence shall be issued for a quantity not exceeding that actually exported by applying the ratios laid down in paragraph 5, when the evidence required for the release of the security for the export licence has been furnished. Section 12 of the import licence application and of the licence shall contain the endorsement 'EX/IM'. Section 20 of the licence shall contain one of the following endorsements : 'Exempt from levy', OIL SEEDS Advance fixing certificates Article 1 1 Applications for certificates lodged on the last working day of a month shall be considered to have been lodged on the first working day of the following month .'fritagelse for importafgift', 'vrijdom van heffing', 'franchise de prelevement', 'Abschopfungsfrei', 'esenzione da prelievo'. Article 12 1 . The quantity shown on the certificate shall refer to a product of standard quality for which the target price has been fixed. Section 18 of the certificate shall contain one of the following endorsements : 'The quantity indicated relates to a product of standard quality', 'mÃ ¦ngden refererer til standardkvaliteten', 4. Import and export licences shall be valid from their actual day of issue until the end of the third month following that of issue. The period referred to in Article 9 ( 1 ) of Regulation No 171/67/EEC shall expire at the end of the period of validity of the import licence. 5 . The quantity and quality of oil to be imported per 100 kg of oil exported shall be as follows : ( a) 100 kg of virgin oil falling within subheading 15.07 A II of the Common Customs Tariff, if the exported oil falls within that subheading; 'hoeveelheid heeft betrekking op de standaardkwali ­ teit', 'la quantitÃ © se rÃ ©fÃ ¨re Ã la qualitÃ © type', 'Menge bezogen auf die StandardqualitÃ t', ' il quantitativo si riferisce alla qualitÃ tipo'. No L 213/4 Official Journal of the European Communities 11 . 8.75 2. If the quality of the product exported differs from the standard quality, the quantity attributed on the certificate shall be adjusted in accordance with the method of calculation used for fixing refunds. Article 13 1 . The certificate shall be valid from its day of issue within the meaning of Article 9 ( 1 ) of Regulation (EEC) No 193/75 until the end of the second month following that of issue. 2 . However, with regard to the export of : (a) colza and rape seed to Algeria, (b ) colza and rape seed with a germinating power of over 90% or sulphurated, with less than 0-5% of impurities, in bags, to the Republic of South Africa, Argentina, Austria, Portugal , Spain, Sweden, Switzerland or the United States, the certificate shall be valid from its day of issue within the meaning of Article 9 ( 1 ) of Regulation (EEC) No 193/75 until the end of the sixth month following that of issue. 3 . In the cases mentioned in paragraph 2 (b), the certificate shall be issued only for quantities of 50 metric tons or less . 4 . In the cases mentioned in paragraph 2, section 13 of the application for a certificate and of the certificate shall contain the name of the country or countries of destination . Export to the country or countries named shall be obligatory under that certificate. In addition, in the cases mentioned in paragraph 2 (b), section 12 of the application for a certificate and of the certificate shall contain a description of the product to be exported. The certificate shall apply only to the product thus described. Article 14 1 . For certificates as referred to in Article 13 ( 1 ), the amount of the security shall be 3 units of account per 100 kg net. 2 . For certificates as referred to in Article 13 (2), the amount of the security shall be 5 units of account per 100 kg net. Article IS Where, pursuant to Article 20 of Regulation (EEC) No 193/75 , the period of validity of the certificate is extended, the amount of the refund applicable shall be that fixed in advance for the last month of the original period of validity of the certificate. Article 16 1 . Article 1 , in so far as it concerns oils and fats, and Articles 2 to 13 of Regulation (EEC) No 2637/70 are hereby repealed. 2 . All references in Community instruments to one of the abovementioned Articles of Regulation (EEC) No 2637/70 shall be treated as references to the corresponding Article of this Regulation. Article 17 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 September 1975 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 July 1975 . For the Commission P. J. LARDINOIS Member of the Commission